DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed 8/16/2022.  Claims 45-48, 51-54, and 58 have been amended.  Claims 45-48, 51-54, and 57-58 have been canceled by the Applicant.   Claims 45-48, 50-54, and 57-58 have been examined.  This action is Final. 

Claim Objections

Claims 45 and 51, should spell out the first occurrence of IJTAG.  Thus, correction is required. 
Response to Amendments

Applicant's arguments filed 8/16/2022 have been fully considered but they are not persuasive.
Applicant’s argument: On pages 6-7 of the Applicant’s remarks, the Applicant argues objections made to claims 46-48, 50; 52-54, and 58.  
Examiner response: The objection has been withdrawn due to the Applicant amending to overcome the objections.


Applicant’s argument: On page 7 of the Applicant’s remarks, the Applicant argues the previous 112 (b) rejection.  The Applicant states that it is quite common to include structural details in the preamble of a method claim.  
Examiner response:   The 112(b) rejection of 45-48 and 50 is withdrawn.
Applicant’s argument: On pages 8-9 of Applicant’s remarks, the Applicant argues that, “IJTAG scannable registers and during ongoing function operation of the logic circuit” is not disclosed in the prior art of Tehranipoor.
Examiner response: The Applicant’s argument are moot because Tehranipoor was not relied upon to teach IJTAG scannable registers nor “during ongoing functional operation of the logic circuit”.  Thus, the Applicant’s arguments are moot.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 45-48, and 50-54, are rejected under 35 U.S.C. 103 as being unpatentable over Tehranipoor (2019/0347417) in view of Collins (2005/0242980), and further in view of Mukherjee et al. (2017/0205462).

           As per claim 45, Tehranipoor discloses a method of operating a hardware trojan installment facility configured to monitor a logic circuit, said
           trojan instrument facility comprising (Tehranipoor: para. 0025, detection framework #13):
           a plurality of scannable access points arranged in series (Tehranipoor: para. 0026, observation points, observing internal signals (i.e. scannable access points)),
           a plurality of instrument interfaces each comprising a scannable register comprising an alert field (Tehranipoor: para. 0048-0051, scan capability to all the flip-flops (FFs)(i.e. plurality of instrument interfaces) each comprising a control point (i.e. scannable register) comprising a violation (i.e. alert field),
	a trojan detection instrument embedded into the logic circuit (Tehranipoor: para. 0025, 0038, detection framework embedded into a circuit);
           said alert field adapted to selectively open an active one of said plurality of scannable access points (Tehranipoor: para. 0051-0052, 0054, if a violation occurs (i.e. alert field) the observation points (i.e. scannable access points) are observed to see determine if a hardware Trojan occurs),
           opening said active one of said plurality of scannable access points (Tehranipoor: para. 0051, opening the active one of the scannable access points (i.e. observation points) by observing); and
           inserting, in relation to said opening, said scannable register into an active scan chain with
an associated one of said plurality of instrument interfaces (Tehranipoor: para. 0026-0027, 0048, inserting and opening in the control point (i.e. scannable register) into an active scan chain (i.e. scan chain) with an associated one of the FFs (i.e. instrument interfaces).
           Tehranipoor does not explicitly disclose operable to compare logic circuit output against a reference limited, threshold during ongoing functional operation of the logic circuit, said reference limited threshold defined, operable to output alert data; said method comprising: outputting the output alert data from said trojan detection instrument; capturing said output alert data in said alert field.
          Collins discloses operable to compare logic circuit output against a reference limited during ongoing functional operation logic circuit, threshold, said reference limited threshold defined, (Collins: para. 0071, 0165,  logic circuit output (i.e. temperature) against a reference limited threshold (i.e. threshold temperature)), operable to output alert data (Collins: para. 0118, operable to output alarm signal (i.e. alert data)); said method comprising: outputting the output alert data; capturing said output alert data in said alert field (Collins: para. 0118, outputting alarm signal (i.e. alert data), capturing an output alarm signal in the alert field(i.e. changing bit position in the configuration register).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include operable to compare logic circuit output against a reference limited during ongoing functional operation of the logic circuit, threshold, said reference limited threshold defined, operable to output alert data; said method comprising: outputting the output alert data; capturing said output alert data in said alert field of Collins Trojan detection instrument with Tehranipoor both are analogous in the art of integrated circuits, the motivation is that monitoring temperature, voltage, such as supply voltage conditions may be monitored for any potential problems, thus this is a security measure (Collins: para. 0127).
	Tehranipoor and Collins do not explicitly disclose a plurality of IJTAG scannable access points arranged in series; and a plurality of instrument interfaces each comprising an IJTAG scannable register.
	Mukherjee discloses a plurality of IJTAG scannable access points arranged in series; and a plurality of instrument interfaces each comprising an IJTAG scannable register (Mukherjee: See Fig. 1, para. 0008-0009, 0035,  IJTAG scannable access points (i.e. SIB), and IJTAG scannable register (#145, #151, #153, #155)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of IJTAG scannable access points arranged in series; and a plurality of instrument interfaces each comprising an IJTAG scannable register of Mukherjee with Tehranipoor and Collins are analogous in the art of integrated circuits, the motivation is that IJTAG streamlines the use of instruments that have been embedded in chips (Mukherjee: para. 0008).  

As per claim 46, Tehranipoor, Collins, and Mukherjee discloses the method according to claim 45. 
Collins further discloses said outputting, the output alert data, being in relation to comparing the logic circuit output against the reference limited threshold (Collins: para. 0071, 0165,  logic circuit output (i.e. temperature) against a reference limited threshold (i.e. threshold temperature).
Same Motivation as claim 45 above.  
            As per claim 47, Tehranipoor, Collins, and Mukherjee discloses the method according to claim 45.
            Tehranipoor discloses said method comprising: providing said output alert data to alert processing logic outside the active scan chain (Tehranipoor: para. 0026-0027, 0054, alert (i.e. violation)).
             As per claim 48, Tehranipoor, Collins, and Mukherjee discloses the method according to claim 45.  
             Tehranipoor does not explicitly disclose a method comprising: providing said output alert data to a countermeasure to activate the countermeasure.
	Collins discloses providing said output alert data to a countermeasure to activate the countermeasure (Collins: para. 0071, 0086, countermeasure (i.e. power down mode).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include providing said output alert data to a countermeasure to activate the countermeasure of Collins with Tehranipoor and Mukherjee both are analogous in the art of integrated circuits, the motivation is that this is an efficient security measure that the circuit can cool down to a temperature where it may be powered up again in the future without significant risk to damaging the circuit (Collins: para. 0071).

	As per claim 50, Tehranipoor discloses the facility configured to perform the method of any of claims 45-48 (Tehranipoor: para. 0026, 0054).



As per claim 51, Tehranipoor discloses a hardware trojan instrument facility configured to monitor a logic circuit, said trojan instrument facility comprising:
a trojan detection instrument integrated into a golden model comprising the logic circuit, said trojan detection instrument embedded into the logic circuit (Tehranipoor: para. 0025, detection framework #13),
a plurality of scannable access points arranged in series (Tehranipoor: para. 0026, observation points, observing internal signals (i.e. scannable access points));
a plurality of instrument interfaces each comprising a scannable register comprising an alert field (Tehranipoor: para. 0048-0051, scan capability to all the flip-flops (FFs)(i.e. plurality of instrument interfaces) each comprising a control point (i.e. scannable register) comprising a violation (i.e. alert field);
said alert field configured to capture said output alert data, said alert field adapted to
selectively open an active one of said plurality of scannable access points (Tehranipoor: para. 0051-0052, 0054, if a violation occurs (i.e. alert field) the observation points (i.e. scannable access points) are observed to see determine if a hardware Trojan occurs);
said trojan instrument facility configured to insert, in relation to said opening, said scannable register into an active scan chain with an associated one of said plurality of
instrument interfaces (Tehranipoor: para. 0026-0027, 0048, and 0051 inserting and opening in the control point (i.e. scannable register) into an active scan chain (i.e. scan chain) with an associated one of the FFs (i.e. instrument interfaces; and opening the active one of the scannable access points (i.e. observation points) by observing)). 


Tehranipoor does not explicitly disclose operable to test by comparing logic circuit output against a reference limited threshold during ongoing functional operation of the logic circuit, said reference limited threshold during ongoing functional operation of the logic circuit, said reference limited threshold defined in relation to detecting hardware trojan activity, said trojan detection instrument operable to output alert data.
          Collins discloses operable to test by comparing logic circuit output against a reference limited threshold during ongoing functional operation of the logic circuit (Collins: para. 0071, 0165,  logic circuit output (i.e. temperature) against a reference limited threshold (i.e. threshold temperature)), said reference limited threshold defined in relation to detecting hardware trojan activity (Collins: para. 0071, 0165,  logic circuit output (i.e. temperature) against a reference limited threshold (i.e. threshold temperature)), said trojan detection instrument operable to output alert data (Collins: para. 0118, outputting alarm signal (i.e. alert data), capturing an output alarm signal in the alert field(i.e. changing bit position in the configuration register).   
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include operable to test by comparing logic circuit output against a reference limited threshold during ongoing functional operation of the logic circuit, said reference limited threshold during ongoing functional operation of the logic circuit, said reference limited threshold defined in relation to detecting hardware trojan activity, said trojan detection instrument operable to output alert data of Collins Trojan detection instrument with Tehranipoor both are analogous in the art of integrated circuits, the motivation is that monitoring temperature, voltage, such as supply voltage conditions may be monitored for any potential problems, thus this is a security measure (Collins: para. 0127).

Tehranipoor and Collins do not explicitly disclose a plurality of IJTAG scannable access points arranged in series; and a plurality of instrument interfaces each comprising an IJTAG scannable register; and IJTAG scan chain.
	Mukherjee discloses a plurality of IJTAG scannable access points arranged in series; and a plurality of instrument interfaces each comprising an IJTAG scannable register; IJTAG scan chain (Mukherjee: See Fig. 1, para. 0008-0009, 0035, IJTAG controller (i.e. scan chan),  IJTAG scannable access points (i.e. SIB), and IJTAG scannable register (#145, #151, #153, #155)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of IJTAG scannable access points arranged in series; and a plurality of instrument interfaces each comprising an IJTAG scannable register; IJTAG scan chain of Mukherjee with Tehranipoor and Collins are analogous in the art of integrated circuits, the motivation is that IJTAG streamlines the use of instruments that have been embedded in chips (Mukherjee: para. 0008).  

As per claim 52, Tehranipoor, Collins, and Mukherjee disclose the trojan instrument facility comprising according to claim 51, said trojan instrument facility comprising:
Collins further discloses outputting the output alert data in relation to comparing the logic circuit output against the reference limited threshold (Collins: para. 0071, 0165,  logic circuit output (i.e. temperature) against a reference limited threshold (i.e. threshold temperature) in relation to detecting hardware Trojan activity).
Same Motivation as claim 45.  


             As per claim 53, Tehranipoor, Collins, and Mukherjee discloses the trojan instrument facility comprising according to claim 51, said trojan instrument facility comprising:
            Tehranipoor discloses to provide the output alert data to alert processing logic outside the active scan chain (Tehranipoor: para. 0026-0027, 0054, alert (i.e. violation)).

             As per claim 54, Tehranipoor, Collins, and Mukherjee disclose a trojan instrument facility comprising according to claim 51.  Tehranipoor does not explicitly disclose provide the output alert data to a countermeasure to activate the countermeasure.
	Collins discloses to provide the output alert data to a countermeasure to activate the countermeasure (Collins: para. 0071, 0086, countermeasure (i.e. power down mode).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the output alert data to a countermeasure to activate the countermeasure of Collins with Tehranipoor and Mukherjee Trojan instrument facility, both are analogous in the art of integrated circuits, the motivation is that this is an efficient security measure that the circuit can cool down to a temperature where it may be powered up again in the future without significant risk to damaging the circuit (Collins: para. 0071).

Claims 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Tehranipoor (2019/0347417) in view of Collins (2005/0242980).

          As per claim 57, Tehranipoor discloses a monitored and protected facility, said facility comprising:
           Tehranipoor discloses a first programmable logic fabric configured as a trojan instrument to monitor a parameter indicating activity of a hardware Trojan during ongoing functional operation of the facility (Tehranipoor: para. 0026-0027, 0054, 0071-0072, parameter (i.e. observation points)); said trojan instrument operable to output alert data when monitoring the parameter indicates activity of the hardware Trojan (Tehranipoor: output alert data (i.e. violation) when monitoring the parameter (i.e. observation points); said 
           Tehranipoor does not explicitly disclose a second programmable logic fabric configured as a countermeasure to compensate; and countermeasure activated in relation to the alert data; the activated countermeasure.
           Collins discloses a second programmable logic fabric configured as a countermeasure to compensate; and countermeasure activated in relation to the alert data (Collins: para. 0086, alert data (i.e. alarm signal); the activated countermeasure compensating (Collins: para. 0071, 0086, countermeasure (i.e. power down mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention a second programmable logic fabric configured as a countermeasure to compensate; and countermeasure activated in relation to the alert data; the activated countermeasure of Collins with Tehranipoor’s hardware trojan detection, both are
 analogous in the art of integrated circuits, the motivation is that this is an efficient security measure that the circuit can cool down to a temperature where it may be powered up again in the future without significant risk to damaging the circuit (Collins: para. 0071).

As per claim 58, Tehranipoor and Collins discloses the monitored and protected facility according to claim 57.   Tehranipoor further discloses said first programmable logic fabric configured as a trojan instrument (i.e. configuration register) according to a secure configuration procedure (Tehranipoor: para. 0026-0027). 
           Tehranipoor does not explicitly disclose said second programmable logic fabric configured as a countermeasure according to a secure configuration procedure.
           Collins further discloses said second programmable logic fabric configured as a countermeasure according to a secure configuration procedure (Collins: para. 0071, 0086, countermeasure (i.e. power down mode).
           Same Motivation as claim 57.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
11/21/2022
/J.E.J/            Examiner, Art Unit 2439     


/LUU T PHAM/            Supervisory Patent Examiner, Art Unit 2439